                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TARENCE BANKS,

                  Plaintiff,

      v.                                          Case No. 14-cv-381-pp

LESLIE PATTON,

                  Defendants.


      ORDER APPROVING THE PARTIES’ STIPULATION FOR ENTRY OF
                 PROTECTIVE ORDER (DKT. NO. 237)


      On August 13, 2019, the parties filed a stipulation for entry of the agreed

protective order. Dkt. No. 237. The court APPROVES the stipulation, and

under Federal Rule of Civil Procedure 26(c) and Civil Local Rule 26(e) (E.D.

Wis.), ORDERS that:

(A)   DESIGNATION OF CONFIDENTIAL OR ATTORNEYS' EYES ONLY
      INFORMATION. Designation of information under this Order must be
      made by placing or affixing on the document or material, in a manner
      that will not interfere with its legibility, the words "CONFIDENTIAL" or
      "ATTORNEYS' EYES ONLY."

      (1)   One who produces information, documents, or other material may
            designate them as "CONFIDENTIAL" when the person in good faith
            believes they contain trade secrets or nonpublic confidential
            technical, commercial, financial, personal, or business information.

      (2)   One who produces information, documents, or other material may
            designate them as "ATTORNEYS' EYES ONLY'' when the person in
            good faith believes that they contain particularly sensitive trade
            secrets or other nonpublic confidential technical, commercial,
            financial, personal, or business information that requires protection
            beyond that afforded by a CONFIDENTIAL designation.


                                        1
      (3)   Except for information, documents, or other materials produced for
            inspection at the party's facilities, the designation of confidential
            information as CONFIDENTIAL or ATTORNEYS' EYES ONLY must
            be made prior to, or contemporaneously with, their production or
            disclosure. In the event that information, documents or other
            materials are produced for inspection at the party's facilities, such
            information, documents, or other materials may be produced for
            inspection before being marked confidential. Once specific
            information, documents, or other materials have been designated
            for copying, any information, documents, or other materials
            containing confidential information will then be marked confidential
            after copying but before delivery to the party who inspected and
            designated them. There will be no waiver of confidentiality by the
            inspection of confidential information, documents, or other
            materials before they are copied and marked confidential pursuant
            to this procedure.

      (4)   Portions of depositions of a party's present and former officers,
            directors, employees, agents, experts, and representatives will be
            deemed confidential only if designated as such when the deposition
            is taken or within 30 days of receipt of the deposition transcript.

      (5)   If a party inadvertently produces information, documents, or other
            material containing CONFIDENTIAL or ATTORNEYS' EYES ONLY
            information without marking or labeling it as such, the information,
            documents, or other material shall not lose its protected status
            through such production and the parties shall take all steps
            reasonably required to assure its continued confidentiality if the
            producing party provides written notice to the receiving party within
            10 days of the discovery of the inadvertent production, identifying
            the information, document or other material in question and of the
            corrected confidential designation.

(B)   DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
      Information, documents, or other material designated as CONFIDENTIAL
      OR ATTORNEYS' EYES ONLY under this Order must not be used or
      disclosed by the parties or counsel for the parties or any persons
      identified in subparagraphs (B)(l) and (2) below for any purposes
      whatsoever other than preparing for and conducting the litigation in
      which the information, documents, or other material were disclosed
      (including appeals). Nothing in this Order prohibits a receiving party
      that is a government agency from following its routine uses and sharing
      such information, documents or other material with other government
      agencies or self-regulatory organizations as allowed by law.



                                        2
(1)   CONFIDENTIAL INFORMATION. The parties and counsel for the
      parties must not disclose or permit the disclosure of any
      information, documents or other material designated as
      "CONFIDENTIAL" by any other party or third party under this
      Order, except that disclosures may be made in the following
      circumstances:

      (a)   Disclosure may be made to employees of counsel for the
            parties or, when the party is a government entity, employees
            of the government, who have direct functional responsibility
            for the preparation and trial of the lawsuit. Any such
            employee to whom counsel for the parties makes a disclosure
            must be advised of, and become subject to, the provisions of
            this Order requiring that the information, documents, or
            other material be held in confidence.

      (b)   Disclosure may be made only to employees of a party
            required in good faith to provide assistance in the conduct of
            the litigation in which the information was disclosed who are
            identified as such in writing to counsel for the other parties in
            advance of the disclosure of the confidential information,
            documents or other material.

      (c)   Disclosure may be made to court reporters engaged for
            depositions and those persons, if any, specifically engaged for
            the limited purpose of making copies of documents or other
            material. Before disclosure to any such court reporter or
            person engaged in making copies, such reporter or person
            must agree to be bound by the terms of this Order.

      (d)   Disclosure may be made to consultants, investigators, or
            experts (collectively "experts") employed by the parties or
            counsel for the parties to assist in the preparation and trial of
            the lawsuit. Before disclosure to any expert, the expert must
            be informed of and agree to be subject to the provisions of
            this Order requiring that the information, documents, or
            other material be held in confidence.

      (e)   Disclosure may be made to deposition and trial witnesses in
            connection with their testimony in the lawsuit and to the
            Court and the Court's staff.

      (f)   Disclosure may be made to persons already in lawful and
            legitimate possession of such CONFIDENTIAL information.



                                  3
      (2)   ATTORNEYS' EYES ONLY INFORMATION. The parties and counsel
            for the parties must not disclose or permit the disclosure of any
            information, documents, or other material designated as
            "ATTORNEYS' EYES ONLY'' by any other party or third party under
            this Order to any other person or entity, except that disclosures
            may be made in the following circumstances:

            (a)   Disclosure may be made to counsel and employees of counsel
                  for the parties who have direct functional responsibility for
                  the preparation and trial of the lawsuit. Any such employee
                  to whom counsel for the parties makes a disclosure must be
                  advised of, and become subject to, the provisions of this
                  Order requiring that the information, documents, or other
                  material be held in confidence.

            (b)   Disclosure may be made to court reporters engaged for
                  depositions and those persons, if any, specifically engaged for
                  the limited purpose of making copies of documents or other
                  material. Before disclosure to any such court reporter or
                  person engaged in making copies, such reporter or person
                  must agree to be bound by the terms of this Order.

            (c)   Disclosure may be made to consultants, investigators, or
                  experts (collectively "experts") employed by the parties or
                  counsel for the parties to assist in the preparation and trial of
                  the lawsuit. Before disclosure to any expert, the expert must
                  be informed of and agree to be subject to the provisions of
                  this Order requiring that the information, documents, or
                  other material be held in confidence.

            (d)   Disclosure may be made to deposition and trial witnesses in
                  connection with their testimony in the lawsuit and to the
                  Court and the Court's staff.

            (e)   Disclosure may be made to persons already in lawful and
                  legitimate possession of such ATTORNEYS' EYES ONLY
                  information.

(C)   MAINTENANCE OF CONFIDENTIALITY. Except as provided in
      subparagraph (B), counsel for the parties must keep all information,
      documents, or other material designated as confidential that are received
      under this Order secure within their exclusive possession and must
      place such information, documents, or other material in a secure area.

      (1)   All copies, duplicates, extracts, summaries, or descriptions
            (hereinafter referred to collectively as "copies") of information,
                                         4
            documents, or other material designated as confidential under this
            Order, or any portion thereof, must be immediately affixed with the
            words "CONFIDENTIAL" or "ATTORNEYS' EYES ONLY'' if not
            already containing that designation.
      (2)   To the extent that any answers to interrogatories, transcripts of
            depositions, responses to requests for admissions, or any other
            papers filed or to be filed with the Court reveal or tend to reveal
            information claimed to be confidential, these papers or any portion
            thereof must be filed under seal by the filing party with the Clerk of
            Court utilizing the procedures set forth in General L. R. 79(d). If a
            Court filing contains information, documents, or other materials
            that were designated "CONFIDENTIAL" or "ATTORNEYS' EYES
            ONLY'' by a third party, the party making the filing shall provide
            notice of the filing to the third party.

(D)   CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may
      challenge the designation of confidentiality by motion. The movant must
      accompany such a motion with the statement required by Civil L. R. 37.
      The designating party bears the burden of proving that the information,
      documents, or other material at issue are properly designated as
      confidential. The Court may award the party prevailing on any such
      motion actual attorney fees and costs attributable to the motion.

(E)   CONCLUSION OF LITIGATION. At the conclusion of the litigation, a
      party may request that all information, documents, or other material not
      filed with the Court or received into evidence and designated as
      CONFIDENTIAL or ATTORNEYS' EYES ONLY under this Order must be
      returned to the originating party or, if the parties so stipulate, destroyed,
      unless otherwise provided by law. Notwithstanding the requirements of
      this paragraph, a party may retain a complete set of all documents filed
      with the Court, subject to all other restrictions of this Order.
      Dated in Milwaukee, Wisconsin this 19th day of August, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        5
